Citation Nr: 1423457	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-31 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

3.  Entitlement to service connection for a lumbar spine disability, including arthritis and scoliosis, to include as secondary to a right and/or left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran's claim was remanded by the Board in April 2013, and again in October 2013 for further development.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's left knee disability did not have its onset during service, and is not related to any incident of service, to include parachute landings.

2.  The Veteran's right knee disability did not have its onset during service, and is not related to any incident of service, to include parachute landings.

3.  The Veteran's lumbar spine disability did not have its onset during service, and is not related to any incident of service, to include parachute landings.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2013).

2.  The criteria for service connection for right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

3.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to service connection for a left and right knee disability and service connection for a lumbar spine disability.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A February 2009 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in May 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The Veteran has identified relevant records in the possession of a surgeon who performed right knee surgery and Orthopedic Associates of Port Huron, Michigan.  The RO requested the Veteran's authorization and consent to release information (VA Form 21-4142) in a letter dated November 2013.  The Veteran did not respond.  The Board finds that the AMC could not obtain the records identified.  The appellant also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Board will decide this matter based on the evidence of record as it currently stands.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a November 2013 medical opinion, as well as an earlier July 2013 and August 2009 examination and opinion, to determine whether his bilateral knee and back disabilities were the result of in-service injuries.  Collectively, the record now contains adequate evidence to decide the claims.  The Board finds that there has been substantial compliance with the directives of the prior Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service connection 

The Veteran seeks direct service connection for a left knee disability, service connection for a right knee disability on a direct basis and as secondary to a left knee disability, and service connection for a lumbar spine disability on a direct basis and as secondary to a left and/or right knee disability.  Specifically, he contends that he sustained various injuries to the knees during basic training (including knee strain and torn meniscus), and additional trauma to both the knees and back (arthritis and scoliosis) with repeated parachute jumps in jump school and thereafter.  Alternatively, he asserts that he favors his "good" knee to compensate for pain associated with his "bad" knee, and that has resulted in disability to his "good" knee.  Likewise, he states that his knee conditions have resulted in an altered gait, and therefore, have adversely impacted his lumbar spine, resulting in arthritis and scoliosis.  For the reasons that follow, the Board finds service connection is not warranted on any basis for the left or right knee, or the lumbar spine.

A.  Relevant Laws and Regulations

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran does not have the requisite medical knowledge or training to qualify as a medical expert.  Accordingly, he is not competent to render an opinion as to the cause or etiology of his current disorder because this involves a complex medical nexus question.  He may provide lay evidence.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Buchanan, 451 F.3d at 1336.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; every item of evidence does not necessarily have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Background

A review of the Veteran's service treatment records (STRs) reveals that the Veteran was treated for complaints of knee and back pain in service.  Specifically, a September 1961 Statement of Medical Examination and Duty Status report shows that the Veteran was treated at Ireland Army Hospital (Fort Knox) in August 1961 for a left knee sprain, which occurred during basic training (PT).  

The contemporaneous August 1961 service treatment note shows that the Veteran had injured his left knee three weeks prior; he currently presented with complaints of reinjuring his knee (pain, swelling, and locking).  He was sent to the emergency room.  The ER note reflects that the left knee "locked" while doing PT; x-rays were ordered and he was sent to the orthopedic emergency room.

In September 1961, the Veteran was admitted to the Ireland Army Hospital for pain and swelling in the left knee "which occurred during sport jumps."  Physician examination revealed marked swelling of the left knee and tenderness; the left knee was also "locked" at about 10 degrees of flexion.  The Veteran also received physical therapy and was subsequently discharged to duty with normal laboratory/examination findings and x-rays.

A December 1961 STR shows the Veteran twisted his left knee.  He was diagnosed with a possible torn cartilage of the left knee.  A contemporaneous clinical record reflects that the Veteran received treatment for his left knee every day for the next week.  A December 1961 x-ray was negative for bone pathology.

A June 1962 STR shows that the Veteran presented with complaints of his knee locking in the mornings; he stated that he previously injured his knee in basic training.  He was advised to return to the orthopedic clinic if the knee continued to bother him.

A November 1962 STR shows complaints of numerous episodes of locking and difficulty with extension.  The diagnosic impression was torn meniscus.  No specific knee (right or left) was identified.  

An April 1964 STR reflects a diagnosis of mild lumbosacral strain ("backache for three weeks").

On the June 1964 separation Report of Medical History, the Veteran checked "yes" as to have a trick or locked knee.

March 2009 private treatment records show the Veteran had a MRI.  The orthopedic report provided a diagnosis of a torn medial meniscus on the left knee, osteoarthritis of the left knee, left knee effusion, and left knee pain.

In an August 2009 VA examination, the Veteran specifically requested examination of his right knee.  He stated that there was nothing seriously wrong with his left knee and there was no history of any involvement during military service.  However, during the examination the Veteran complained of left knee pain (1 or 2 on a scale of 1 to 10), which started sometime in January 2009.

X-rays of the lumbar spine revealed degenerative disc disease (DDD) and mild scoliosis.  X-rays of the right knee revealed early degenerative changes but x-rays of the left knee appeared normal.  The examiner opined that the Veteran's current conditions were not the same as those he was shown to have been treated for while in the military.  The examiner reasoned that the Veteran was only treated for his left knee in service, and only a one-time entry of a back complaint.  Further, the examiner determined the Veteran's degenerative conditions were consistent with his age.

In a July 2013 VA examination, the Veteran was diagnosed with degenerative joint disease (DJD) of both knees, and DDD of the lumbar spine.  The Veteran complained of daily pain in both knees since he came out of service.  The examiner noted there was no chronic knee condition documented in the June 1964 separation examination, nor were there medical records relating to treatment of the knees or back following service.  Regarding the Veteran's back condition, he stated the pain in his back occurred about three times per month since he left service.  The examiner noted the June 1964 separation examination did not note a chronic back condition.

The examiner opined that the Veteran's bilateral DJD of the knees was less likely than not incurred in or caused by the Veteran's in-service injuries.  The examiner explained that the Veteran's STRs showed the Veteran's x-rays on his knees were negative, the Veteran did not suffer from a chronic knee condition throughout service, and no knee condition was noted in the separation examination dated June 1964.  Furthermore, the examiner noted the lack of civilian medical records in the years following the Veteran's service.

The examiner further concluded that the Veteran's DDD of the lumbar spine was less likely than not incurred in or caused by the in-service injuries.  The examiner noted that the Veteran's STRs do not reveal a chronic back condition, nor did the separation examination note any chronic examination.    Further, there were not any civilian medical records relating to the back in the years immediately following service.

In a November 2013 addendum opinion, the July 2013 examiner provided additional information regarding the Veteran's claims.  The examiner determined the Veteran's current DJD of the left knee was less likely than not related to or aggravated by service, including the documented in-service knee injuries of a sprain and possible meniscal tear, or the Veteran's reports of knee pain and further impact injury while performing parachute jumps.  The examiner determined the Veteran's service x-rays were negative, and there was no chronic bilateral knee condition in subsequent service, or on the separation examination.  Further, the examiner noted that though the Veteran reported a history of left knee symptoms, there were no civilian medical records pertaining to a chronic left knee condition in the years immediately following service.  

The examiner determined the Veteran's current right knee DJD was less likely than not related to or aggravated by service, including reports of knee pain and further impact injury while performing parachute jumps.  The examiner noted no chronic right knee condition in service, and no condition noted at separation.  The examiner noted the Veteran's complaints of right knee pain continuing since service, but pointed out the lack of post-service medical treatment records.

The examiner stated it was less likely as not that the Veteran's current low back disorder, including DDD of the lumbar spine and scoliosis, were etiologically related to service, to include impact-related injury to the lumbar spine from repeated parachute landings.  The examiner noted the instance of low back strain in service, but pointed to the lack of notation in the Veteran's separation examination or post-service civilian medical records in the years following service.

With respect to the Veteran's scoliosis, the examiner opined that the scoliosis is a developmental abnormality and there was no superimposed disease or injury in connection with the scoliosis.  Further, the examiner noted there was no documentation of lumbar scoliosis in the Veteran's STRs or in civilian medical records immediately following service.

The examiner then stated it was his opinion that the Veteran's DDD of the lumbar spine and/or lumbar scoliosis of the lumbar spine was not likely due to or aggravated by his left knee and or right knee disabilities.  The examiner pointed to the August 2009 MRI, which showed minimal degenerative changes of the lumbar spine, and opined that the Veteran's worsening condition was due to the degenerative process of the disease and aging, and not to the knee conditions.

The Veteran reported that he underwent surgery on his right knee "by an orthopedic doctor 1 year after leaving service, where he replaced the upper and lower meniscus with plastic cartilage."  See January 2009 Statement from Veteran.  He contends that both knees have continued to bother him since service.  

In a June 2010 statement, the Veteran reported having sustained a severe injury to his right knee joint, for which he was hospitalized at Ireland Army Hospital.  He was informed that there could be no operation on his knee for torn upper and lower meniscus.  He noted that subsequently, he was sent to parachute school where his knees continued to hurt.  He stated that he favored his right knee and took most of the landing impact with his left leg and knee, which put additional stress on his left knee.  He further asserted that the parachute jumps caused trauma to his spine, and caused him to develop scoliosis of the spine.  The Veteran reported that one year after leaving service, he underwent surgery on his right knee to replace the upper and lower meniscus with plastic cartilage.  He contends his knees continue to be painful.

C.  Left and Right Knee Disability

The July 2013 VA examination diagnosed the Veteran with DJD of the bilateral knees.  The Board therefore finds the Veteran has a present bilateral knee disability.  

Additionally, STRs show that the Veteran was treated for a left knee sprain, and numerous complaints of knee pain, swelling, and locking.  As such, the in-service element is established.

The determinative question is whether the Veteran's current bilateral knee disability is related to service.  The Board finds that the preponderance of the evidence is against a finding that such a nexus exists.  In this regard, the probative medical evidence, by way of medical opinions, fails to establish such a nexus.  

The July 2013 examiner determined that the Veteran's left and right knee DJD were less likely than not related to service, including numerous parachute landings, because there was not a chronic condition diagnosed in service or noted at separation from service, and because of the lack of knee treatment or complaints following service up until the March 2009 private treatment records.  The Veteran's entire disability picture was before the 2013 VA examiner.  He clearly finds the absence of continuing complaints of left knee problems after 1962 during service very significant and the absence of post-service medical evidence for many years very significant as well in deciding whether the Veteran's current left knee disorder is a continuing chronic disease process of symptomatology noted in service.  Thus, despite the Veteran's contention that he has had continuous symptoms since service, the VA examiner did not find a credible probable relationship between the current disability and an incident of the Veteran's military service.  As the Board finds that the relationship between any of the Veteran's present disabilities and any claimed continuity of symptomatology is one as to which the Veteran's lay observation is not competent because it involves a complex nexus question, medical evidence is required to demonstrate such a relationship.  Here, the medical evidence does not establish this relationship.
 
As the negative VA opinions on the question of nexus carry the most probative weight, the preponderance of the evidence weighs against a finding that the Veteran's left and right knee disabilities are related to service.  Accordingly, direct service connection is not warranted for either a left or right knee disability.

Finally, because service connection is not in effect for a left knee disability, service connection for a right knee disability cannot be established secondary to a left knee disability as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As such, service connection for either a right or left knee disability is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).   

D.  Lumbar Spine Disability

The August 2009 and July 2013 VA examinations diagnosed the Veteran with DDD and scoliosis of the lumbar spine.  The current disability element is well established.

Next, the evidence of record supports a finding that the Veteran sustained an in-service injury to his lumbar spine.  The April 1964 STR shows treatment for a mild lumbosacral strain, and a backache for 3 weeks.  The in-service element is, therefore, established.  The Board turns to the third element of service connection, a nexus between the claimed in-service disease or injury and the current disability. 

The Board finds the preponderance of the evidence is against a finding of nexus between the Veteran's current lumbar spine disability and his in-service injury.  The August 2009 VA examiner noted that the Veteran's current back condition was not the same as the injury sustained in service and attributed the DDD to age.  The July 2013 examiner further opined that the Veteran's STRs did not reflect a chronic back condition in service, nor were there any civilian medical records relating to the back in the years immediately following service.  As such, the July 2013 VA examiner determined the Veteran's DDD of the lumbar spine was less likely than not related to service.  In the November 2013 addendum opinion, the July 2013 examiner further stated that the Veteran's lumbar spine disabilities, including DDD and scoliosis, were less likely than not related to service, including the Veteran's repeated parachute landings, and stated the scoliosis was a developmental abnormality, for which there was no superimposed disease or injury.  The Veteran's entire disability picture was before the 2013 VA examiner.  He clearly finds the absence of continuing complaints of low back problems after April 1964 during service very significant and the absence of post-service medical evidence for many years very significant as well in deciding whether the Veteran's current low back disorder is a continuing chronic disease process of symptomatology noted in service.  The examiner attributed the back pathology to post-service events.  Thus, despite the Veteran's contention that he has had continuous symptoms since service, the VA examiner did not find a credible probable relationship between the current disability and an incident of the Veteran's military service.  

The claim is also supported by the Veteran's lay statements that he believes there is a nexus between his lumbar spine disability and service.  Initially, he has not demonstrated that he is an expert when it comes to the etiology of spinal conditions; he is therefore a layperson in this regard.  The nexus question presented here involves a complex medical matter.  The Veteran has not stated that any medical expert told him that his spinal disability could or did result from his military service, including his parachute jumps.  The Board finds that the Veteran's statements that his lumbar spine disability resulted from service are not competent lay evidence of nexus.  See Jandreau.  In any event, the medical opinion evidence that is of record is unfavorable.  

As the negative VA opinions on the question of nexus carry the most probative weight of all of the opinions for consideration, the preponderance of the evidence weighs against a finding that the Veteran's current lumbar spine disability is related to service. 

Finally, because service connection is not in effect for a left or right knee disability, service connection for a lumbar spine disability cannot be established secondary to a left or right knee disability as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As such, service connection for a lumbar spine disability is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).  

      (CONTINUED ON NEXT PAGE)









ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability is denied.

Entitlement to service connection for a lumbar spine disability, including arthritis and scoliosis, to include as secondary to a right and/or left knee disability, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


